Pope, Chief Judge.
Plaintiff Judy Messaadi sued defendant Paulding Memorial Medical Center (the hospital) for injuries resulting from a fall she suffered while an invitee on the defendant hospital’s premises. We granted the hospital’s application for interlocutory appeal from the trial court’s denial of its motion for summary judgment.
Plaintiff took her small daughter to the emergency room because her daughter was running a high fever. Before the treatment of her daughter was completed, there was an electrical failure in the emergency room, leaving the treatment room plaintiff and her daughter were in completely dark. Using a flashlight to light her way, a nurse came to the doorway of the treatment room and told plaintiff, “You all come out.” Instead of staying in the room to assist plaintiff and her sick daughter out of the dark room or offering plaintiff a flash*760light to use, the nurse instead left and went to the next room and told the patients waiting there to also go into the waiting room. Plaintiff picked up her sick child and attempted to exit the room as she was ordered. As she did, she tripped over a stool attached to the end of her daughter’s treatment bed, causing both plaintiff and her daughter to fall. Plaintiff testified that it was so dark that she would have been unable to see the stool even if she had looked down at it. When asked if she thought she could see well enough to get to the door as she started to exit the room, she responded: “I didn’t think. They just said come out, and I was doing what I was told to do.”
Under the facts of this case, we hold the trial court correctly denied the defendant hospital’s motion for summary judgment. Plaintiff was ordered to leave the room while an emergency situation existed in the hospital. She did not choose to take her daughter and wander out of the room in the darkness. An emergency situation existed in the hospital of which plaintiff was not fully aware. Plaintiff was not in a position to knowingly evaluate whether it was more dangerous to remain in the room when she had been ordered to leave by the nurse or follow the nurse’s instruction, a person more familiar with the hospital and the existing situation. Plaintiff properly sought to do what was necessary to ensure her safety and the safety of her daughter, as well as obtain medical treatment for her daughter. In this case, “there was no deliberate choice of an obviously perilous course of conduct without restriction of choice by the circumstances or coercion.” Kitchens v. Winter Co. Builders, 161 Ga. App. 701, 703 (289 SE2d 807) (1982). For these reasons the dissent’s position that plaintiff’s recovery is barred as a matter of law in this case because one who chooses to walk in darkness assumes the risk of their action absent coercive conduct on the part of the defendant must be rejected. It defies logic to suggest that plaintiff should ignore the order of medical personnel under these circumstances and remain in a room she had been ordered to leave. Nor can I agree with the dissent’s suggestion that the danger should be deemed obvious in this case because plaintiff should remember where everything was located in the room she had only been in briefly and be able to successfully pilot her way in complete darkness.
Furthermore, the dissent’s reliance on our decision in Meriwether Mem. Hosp. Auth. v. Gresham, 202 Ga. App. 535 (414 SE2d 694) (1992) is misplaced as that case is factually inapposite. In that case, the plaintiff was called away from her husband, who was lying on a sheet-draped gurney, in a lighted hospital room. As she moved from his side, she tripped over one of the wheels of the gurney and fell. Id. at 536. Under those circumstances, we held that the wheels of a gurney were a usual obstruction and the fact that the wheel on which plaintiff tripped was covered by a sheet did not render the defendant *761liable since a sheet-draped gurney was neither an unusual obstruction or a defective condition in a hospital. Id. at 536-537.
This case is remanded to the trial court to allow a jury to determine if the conduct of the defendant can be considered coercive under the facts of this case, and whether under these circumstances plaintiff, in the exercise of ordinary care, should have refused to comply with the nurse’s directive.

Judgment affirmed and case remanded.


Beasley, P. J., Cooper, Johnson, Blackburn and Smith, JJ., concur. McMurray, P. J., Birdsong, P. J., and Andrews, J., dissent.